982 F.2d 525
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth CLAY, Appellant,v.Bill ARMONTROUT, Appellee.
No. 92-2182EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 16, 1992.Filed:  January 7, 1993.

Before JOHN R. GIBSON, Circuit Judge, BRIGHT, Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
Kenneth Clay appeals the district court's denial of his petition for writ of habeas corpus.  The district court adopted the magistrate judge's report holding that Clay's claims were procedurally barred and without merit.  Clay's arguments that his claims are not procedurally barred are foreclosed by contrary holdings in  Coleman v. Thompson, 111 S. Ct. 2546, 2566-67 (1991), and  Daniels v. Jones, 944 F.2d 429, 430-31 (8th Cir. 1991).  We thus affirm the district court.  See 8th Cir.  R. 47B.